DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending.  Claims 1-8 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 9-20 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1-8) in the response filed on February 24, 2022 (to the December 24, 2021 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claims 9-13) and Group III (claims 14-20) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)).
Accordingly, the December 24, 2021 Requirement for Restriction is made FINAL, and claims 1-8 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: Claim 6 is objected to because the claim should read:
6.	The method of claim 5, wherein the method is free of: (i) the use of a covalent cross-linking agent reacted with the chitosan prior to, during, or both prior to and during the formation of the solid chitosan/enzyme matrix; and (ii) the addition of an additional polyanion to the chitosan/enzyme mixture;[[,]] optionally wherein the method is further free of the use of collagen, and/or wherein the at least one enzyme is an acid-sensitive and/or a heat sensitive enzyme.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-8 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 1 is drawn to:
1.	A method of preparing a chitosan matrix material comprising an entrapped enzyme, the method comprising:
providing an aqueous solution comprising dissolved chitosan, said aqueous solution having a pH of between about 2.5 and about 5.5;
adding at least one enzyme to the aqueous solution to provide a chitosan/enzyme solution, wherein the chitosan/enzyme solution comprises a mass ratio of chitosan to enzyme (on a dry basis) of greater than about 0.5; and
solidifying the chitosan to provide a solid chitosan matrix, wherein the at least one enzyme is stably entrapped within the chitosan matrix.
which is indefinite for being incomplete for omitting essential steps, such omission amounting to a gap between the steps, and for being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted steps/elements are a step for forming a “chitosan matrix material,” as recited in the claim preamble, which appears to further require a substrate.  Otherwise it is unclear as to whether or not the “chitosan matrix” in the final step is the “chitosan matrix material” of the preamble.  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Subsequent claims 2-8 depend on claim 1 and are thus, indefinite as well.  In this regard, examiner suggests amending claim 1 to recite:
1.	A method of preparing a chitosan matrix material comprising an entrapped enzyme, the method comprising:
providing an aqueous solution comprising dissolved chitosan, said aqueous solution having a pH of between about 2.5 and about 5.5;
adding at least one enzyme to the aqueous solution to provide a chitosan/enzyme solution, wherein the chitosan/enzyme solution comprises a mass ratio of chitosan to enzyme (on a dry basis) of greater than about 0.5; and
solidifying the chitosan to provide a solid chitosan matrix by applying the chitosan/enzyme solution onto a solid support or substrate, wherein the at least one enzyme is stably entrapped within the chitosan matrix, thereby forming the chitosan matrix material.
Further clarification is required.








Conclusion
Claims 1-8 are rejected.  No claims are allowed.  US 4,089,746 to Masri et al. (on 02/24/2022), is noted as a reference of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611